Title: To Benjamin Franklin from Benjamin Putnam, 30 November 1782
From: Putnam, Benjamin
To: Franklin, Benjamin


Honble SirBordeaux 30th. Nov. 1782.
Having this day negociated to Mr. John Augustus Byrne of this City the four Bills as undermentioned the first & second of which I have heretofore transmitted to you, & not being advisd by your Excellency of their Acceptance or payment I think it proper to mention the 1sts. of sd. Bills are accepted in your hands. Mr Byrne remitts them to his Banker Mr. Julian of Paris who is to recieve their Amount.
I am your Excellency’s most Hble Sert.
Benja. Putnam.
  
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des états unis de / L’amerique / prés Paris / A Passy
